Citation Nr: 0100153	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss disability, currently rated 10 percent 
disabling. 

2.  Entitlement to a higher initial rating for tinnitus, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active service from April 1940 to September 
1960.

In a July 1997 decision, the Board granted service connection 
for bilateral hearing loss and for tinnitus.  In a November 
1997 rating decision, the RO assigned noncompensable 
evaluations for each.  The veteran expressed dissatisfaction 
with those evaluations.  This appeal arises from a July 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, that assigned a 10 
percent evaluation for bilateral hearing loss and a 10 
percent rating for tinnitus, effective from February 1996.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In an August 1999 supplemental statement of the case, the RO 
noted that the veteran's substantive appeal had not been 
timely received with respect to the November 1997 rating 
decision but had been timely received with respect to the July 
1998 rating decision.  The veteran did not express 
disagreement with that determination.  

The veteran has not requested a hearing.  

VA Form 646 dated in October 1999 constitutes a claim for 
service connection for Meniere's disease.  This claim is 
referred to the RO for appropriate action.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.





FINDINGS OF FACT

1.  All evidence necessary for disposition of the case has 
been obtained.

2.  Right ear pure tone threshold average is 46 decibels with 
an 84 percent speech recognition ability that corresponds to 
acuity level II.

3.  Left ear pure tone threshold average is 76 decibels with 
a zero percent speech recognition ability that corresponds to 
acuity level XI. 

4.  The veteran's tinnitus is persistent.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than 10 
percent for bilateral hearing loss disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), § 5107 (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10 (2000); 4.85, 4.86, 4.87, Tables VI, VII, 
Diagnostic Code 6101 (effective prior to June 11, 1999); 
§ 4.85, Tables VI, VIa, VII, Diagnostic Code 6100, § 4.86 
(effective on June 11, 1999).

2.  The criteria for an evaluation greater than 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), § 5107 (as amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic 
Code 6260 (effective prior to and on June 10, 1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By Board decision dated in September 1997, service connection 
was granted for bilateral hearing loss and for tinnitus.  
Subsequently, the RO assigned a noncompensable rating for 
bilateral hearing loss and for tinnitus based, in part, on a 
September 1993 VA audiometry report.  The September 1993 
report notes pure tone thresholds, in decibels, as follows 
(ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
40
45
50
65
75

Pure tone threshold averages were 41, right ear, and 68, left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 76 percent in the left 
ear.

Upon VA authorized audiometry evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
60
60
LEFT
50
60
80
85
80

Pure tone threshold averages were 46, right ear, and 76, left 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and zero percent in the left 
ear.  The veteran complained of constant tinnitus.  

In July 1998, the RO assigned a 10 percent rating for 
bilateral hearing loss and a 10 percent rating for tinnitus 
based on the results of the April 1998 audiometry evaluation.  

No other audiometry data has been submitted; however, in 
September 1998, the veteran reported that he had no hearing 
on the left and severe hearing loss on the right.  He 
requested another examination.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  In cases such as this where the 
veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

A.  Bilateral Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The schedule for rating hearing loss disability found at 
38 C.F.R. Part 4 was revised effective June 10, 1999.  Where, 
as here, the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The RO has considered the 
veteran's claim for a higher initial rating for bilateral 
hearing loss disability under both the former and the revised 
criteria.  The Board will do likewise. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999).  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than the objective medical 
findings show and that he should be re-examined.  However, 
the VA audiometry evaluation of April 1998 has produced 
findings that are accurate assessments of the veteran's 
hearing acuity.  Audiometry shows right ear pure tone 
threshold average is 46 decibels with an 84 percent speech 
recognition ability that corresponds to acuity level II.  See 
38 C.F.R. § 4.87, Table VI (effective prior to June 11, 1999) 
and § 4.85, Table VI (effective on June 11, 1999).  

The April 1998 VA audiometry report reflects that the left 
ear pure tone threshold average is 76 decibels with a zero 
percent speech recognition ability that corresponds to acuity 
level XI.  See 38 C.F.R. § 4.87, Table VI (effective prior to 
June 11, 1999) and § 4.85, Table VI (effective on June 11, 
1999).  Level XI hearing is equivalent to "no hearing" in the 
left ear as the veteran has claimed. 

Under 38 C.F.R. § 4.86(a) (effective on June 11, 1999), where 
the pure tone threshold in each of the four specified 
frequencies is 55 or greater, the results obtained from Table 
VI will be compared to the results obtained from Table VIa, 
and the higher of the two will be applied.  In this case, the 
service-connected left ear pure tone thresholds in each of 
the four specified frequencies is 55 or greater.  The higher 
of the results obtained from Tables VI or VIa is Level XI, 
which has been applied.

The Board finds that Level XI hearing in the poorer (left) 
ear when combined with level II hearing in the better (right) 
ear warrants a 10 percent rating.  See 38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6101 (effective prior to June 11, 
1999) and § 4.85, Tables VIa, VII, Diagnostic Code 6100, 
§ 4.86 (effective on June 11, 1999).  The veteran argues that 
there must be an error in this rating; however, the rating 
schedule clearly indicates that where there is level II 
hearing in the better ear, even total deafness in the poorer 
ear does not warrant a schedular rating higher than 10 
percent. 

The veteran has claimed that tinnitus affects his hearing.  
Tinnitus is a separately ratable disability and symptoms of 
tinnitus are therefore not considered when rating hearing 
loss on mechanical application of the rating schedule.  The 
claim for an increased rating for tinnitus will be addressed 
below.

Because the preponderance of the evidence is against the 
claim for a higher initial rating for bilateral hearing loss 
disability, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim for a higher initial rating 
for bilateral hearing loss disability is denied. 




B.  Tinnitus

Under the prior provision of the rating schedule, persistent 
tinnitus, as a symptom of head injury, concussion, or 
acoustic trauma, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 11, 
1999).  Under the revised provision, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective June 11, 1999).  There is no other 
compensable schedular evaluation for tinnitus.  

In this case the evidence reflects that the veteran does have 
constant or persistent tinnitus as a result of acoustic 
trauma during active service.  The Board finds that the 
evidence supports the 10 percent rating assigned under 
Diagnostic Code 6260.  Neither version of the rating schedule 
authorizes a schedular rating higher than 10 percent for 
tinnitus.

C.  Conclusion

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  

This case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996). 

The veteran's appeal stems from the initial ratings assigned 
after service-connection was established, and therefore the 
Board must consider the propriety of a "staged" rating from 
February 1, 1996, forward.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The audiometry data dated from 1993 
forward have not warranted a rating higher than that assigned 
at any time during the appeal period.  The Board concludes 
therefore that a "staged" rating is not appropriate in this 
case.



ORDER

1.  Entitlement to a higher initial rating for bilateral 
hearing loss disability is denied. 

2.  Entitlement to a higher initial rating for tinnitus is 
denied. 



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

